DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Claims 1, 29, and 33 stand rejected under Section 102.  Claims 1, 29, and 33 stand rejected under Section 103.  Claims 12 and 28 stand rejected under Section 112(b).  The specification and drawings stand objected to.  Claims 2-10, 12, 14, 17, 21, 24, 25, 27, and 28 stand objected to for depending from a rejected base claim, but have been indicated as having allowable subject matter if placed in independent form.  Claims 11, 13, 15, 16, 18-20, 22, 23, 26, and 30-32 were previously canceled.
Applicants amended claims 1, 4, 12, and 28, and canceled claim 3.  Applicants provided replacement drawings and amendments to the specification.
Turning first to the drawings: Applicants’ amendments to the drawings address parts (b) and (c) of the drawings objections and are accepted and entered.  No new matter has been added.  Parts (b) and (c) of the drawing objections are withdrawn.  Part (a) is rendered moot by the amendment to the specification.  Therefore, part (a) of the drawing objections is withdrawn as moot.  Applicants’ arguments directed to parts (d) and (e) of the drawing objections are persuasive.  These drawing objections are withdrawn.
Specification: Applicants’ amendments address the previously noted objections to the specification, and part (a) of the drawing objections, and are accepted and 
Section 112(b) rejections: Applicants’ amendments to claims 12 and 28 address the previously noted Section 112(b) rejections and are accepted and entered.  No new matter has been added.  The previously noted Section 112(b) rejections are withdrawn.
Section 102 and Section 103 rejections: Applicants have placed the subject matter of claim 3 in claim 1.  The amendment overcomes the Section 102 and Section 103 rejections.  Therefore, the Section 102 and Section 103 rejections are withdrawn.
Updated searches yielded no further art that anticipates or renders obvious the claims, or that could be used with the previously identified prior art to render obvious the claims.  For these reasons, claims 1, 2, 4-10, 12, 14, 17, 21, 24, 25, 27-29, and 33 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with applicants’ representative, Mr. Michael Musella, on Weds., Nov. 10, 2021.
The application has been amended as follows: 
Claim 12: Change the dependency from claim 5 to claim 7.
Reasons for Allowance
Claims 1, 2, 4-10, 12, 14, 17, 21, 24, 25, 27-29, and 33 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “the orthographic projection of the first electrode layer of the light emitting element in a first one of the two sub-pixels of second color on the base substrate at least partially overlaps with an orthographic projection of the pixel circuit in a second one of the two sub-pixels of second color on the base substrate; the orthographic projection of the first electrode layer of the light emitting element in the second sub-pixel of second color on the base substrate does not overlap with the orthographic projection of the pixel circuit in the first sub-pixel of second color on the base substrate”, in combination with the remaining limitations of the claim.
With regard to claims 2, 4-10, 12, 14, 17, 21, 24, 25, 27-29, and 33: The claims have been found allowable due to their dependency from claim 1 above.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897